ml

F:Lep

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  3 0 mag
Clerk, _ - .

Tony Curtis Barrino, § Bankt'}'ui.t?l£sé'¢'>‘t(.ilt't:nd

Plaintiff, §

v. § Civil Action No.   4 0

President Barack Obama et al., §

Defendants. §

MEl\/IORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § 1915(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a resident of Hyattsville, Maryland, sues President Barack Obama, Secretary of
State Hillary Clinton and White House Press Secretary Robert Gibb "on the grounds that my life
and well being is [sic] [in] immediate danger due to the fact that all parties named are . . . using
their political power abusively and conducted a state dept. level investigation while knowing . . .
that I have diplomatic immunity , . . ." C0mpl. at 2. The rest of the complaint is a series of
illogical statements. Comp1aints that describe fantastic or delusional scenarios or contain
‘“fanciful factual allegation[s]" are subject to dismissal under 28 U.S.C. § 1915(€)(2). Neitzke v,
Williams, 490 U.S. 3l9, 325 (1989); accord Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994),

This complaint qualifies for such treatment and, thus, is dismissed. A separate Order

ii§ted States District Ju§ge

accompanies this Memorandum Opinion.

Date: Octobevq b , 2009